Citation Nr: 1217340	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  03-28 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to December 1977.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which declined to reopen a previously denied claim for entitlement to service connection for bilateral pes planus.

The Veteran testified before the undersigned at a March 2006 videoconference hearing, and a transcript of this hearing is of record.  

In a June 2006 decision, the Board reopened the Veteran's claim and remanded for service treatment records, clinical records, and a VA medical examination.

In July 2008, the Board remanded the claim for failure to comply with the terms of the previous remand.

In August 2009, the Board remanded the claim to the RO to review records received in October 2008.

Most recently, in January 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. for failure to comply with the terms of the prior remand.  The action specified in the January 2011 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
In both August 2009 and January 2011, the Board also referred the issue of clear and unmistakable error (CUE) in the prior rating decisions to the RO; however, it does not appear that any action has been taken on this CUE claim and the issue is again referred to Agency of Original Jurisdiction (AOJ) for appropriate action.  


FINDING OF FACT

Pes planus is not the result of disease or injury incurred in or aggravated by service. 

CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral pes planus have not been met.  38 U.S.C.A. § 1110, 1131, 1153, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.304(b), 3.306(a) (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Here, the Veteran is seeking service connection for bilateral pes planus, which the Veteran claims is the result of an injury in service where he jumped out of a helicopter and broke the arches in his feet.  See, e.g., Hearing Transcript (March 9, 2006).  According to the Veteran's testimony, his injury was so severe he was discharged from the Marines for medical reasons.  Id.

The Veteran's service treatment records show that no foot disability was noted at the Veteran's pre-induction examination in July 1977.  The Veteran's service personnel records show that he was assigned to MRP (Medical Rehabilitation Platoon) for fourteen days for flat feet.  See Request for Psychiatric Evaluation (December 6, 1977).  He was prescribed seventy two hours bed-rest, followed by light duty.  The doctor treating the Veteran was unable to find anything else wrong with the Veteran, but he continued to complain of pain.  Significantly, there is nothing in either the Veteran's service treatment records or service personnel records to support the Veteran's claim that he broke the bones in the arches of his foot, providing evidence against his claim.  A search for hospitalization records at the Naval Hospital at Camp Pendelton found no records for the Veteran. 

The December 1977 psychiatric evaluation described the Veteran as "unhappy and wants out."  The Veteran admitted to a history of using somatic complaints to avoid stressful situations.  The examiner concluded that the Veteran was unsuitable for further service and recommend referral to the Aptitude Board.  See id.  

An Aptitude Board was convened.  As part of the proceedings, the Veteran's staff sergeant submitted an evaluation in which he indicated that the Veteran lacked motivation and self-discipline and wanted out of the service.  His abilities compared to other recruits were described as "under par" or "worst."  The Aptitude Board concluded:

This member's general qualifications do not warrant retention in the service.  Member is not in need of hospitalization and has not completed recruit training.  The member has been counseled concerning his deficiencies and afforded reasonable time to overcome them.  Member's condition existed prior to entry into naval service and has not been aggravated by service.  If discharged will not be a menace to self or others.  It is recommended that member be discharged by reason of unsuitability.  Member has been afforded an opportunity to submit a statement in his behalf and any statement submitted was considered before a final recommendation was made.

See Aptitude Board Report Cover Sheet (December 12, 1977).

Prior to his discharge, the Veteran's service treatment records were reviewed by a medical professional who certified that the Veteran had no incapacitating mental or physical problems and that any problems the Veteran was treated for while on active duty had been resolved with no sequelae, proving evidence against the Veteran's claim.  See Chronological Record of Medical Care (December 12, 1977).  

The Veteran signed a statement confirming that he had been determined to be physically qualified for separation from active duty, that no defects had been found which would disqualify him from the performance of his duties or entitle him to disability benefits from the Naval Service, and that he did not suffer any injuries or illness during his period of active service.  Id.

The Veteran was discharged due to unsuitability under Chapter 13 of Army Regulation 625-200 (1973), which applies only to soldiers who met retention medical standards.  The Veteran's DD-214 gives the reason for his discharge as code JMJ1, which appears to indicate discharge for motivational problems, and his reenlistment code as RE-3F, which is an erroneous enlistment.  See http://www.dd214.us/reference/SPN_Codes.pdf (accessed May 2, 2012) and http://www.dd214.us/reference/Reenlistment_Codes.pdf (accessed May 2, 2012).  

The Board notes that personnel and service treatment records showing that the Veteran was discharged not because of a physical disability (as he has claimed) but because of motivational problems provides highly probative evidence against the Veteran's claim and undermines the Veteran's credibility with the Board.  

Post-service, the earliest evidence of treatment for pes planus was in 1996, almost twenty years after separation from service, although the Veteran did attempt to file a claim for benefits for pes planus immediately after separation from service in 1978, in 1988, and in 1997.  He has testified that his foot problems have existed since service.  VA treatment records from 1996 show regular complaints of foot pain, as well as x-ray evidence of pes planus.  

In support of his claim, the Veteran has submitted March 2006 and May 2007 statements from his private physician, Dr. D.P., who has diagnosed the Veteran with bilateral pes planus, osteoarthritis of the feet and ankles, bilateral plantar fasciitis, and bilateral lumbo-sacral neuropathy of the bilateral lower extremities.  Dr. D.P. has opined that the Veteran's bilateral pes planus "is a direct effect of [the Veteran's] injury while jumping out of a helicopter in 1977 while in the service."  See letter from Dr. D.P. (May 17, 2007).  

In March 2007, the Veteran was afforded a VA examination.  The Veteran complained that he injured his feet in 1977 after jumping out of a helicopter and that he currently suffers from vomiting, back pain, knee pain, inability to sleep with his wife, and financial difficulties which are all related to his alleged foot injury.  He described pain in the plantar fascia with standing and walking.  The Veteran was currently working as an aircraft mechanic, but claimed that he had missed 26 weeks of work in the past 12 month period.  

On examination, there was objective evidence of painful motion and tenderness to palpation of the arch.  X-rays were normal.  The Veteran was diagnosed with foot pain of unknown etiology with a history of sprain.  The claims file, including service treatment records, was reviewed.  The examiner concluded that the Veteran's bilateral foot pain was not caused by or a result of an injury in service.  He noted that the Veteran "had what appears to be minor injury to the feet, without any documentation, 30 years ago, which per his report has essentially ruined his life.  I find no objective evidence of any problem/deformity in the feet."

In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. Court of Appeals for Veterans Claims (Court) stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the Board finds the opinion of the VA examiner to be more probative than that of Dr. D.P..  Dr. D.P. is a medical doctor and the VA examiner is a physician's assistant, giving Dr. D.P. more extensive training; however, it does not appear that Dr. D.P. reviewed the Veteran's service and post-service medical records (although he did review a May 2007 supplemental statement of the case which he incorrectly characterized as a decision of the Board).  It appears that Dr. D.P. relied solely on the Veteran's own accounts of what happened in service, accounts which are inconsistent with contemporaneous evidence.  Further, the Board finds that Dr. D.P.'s failure to explain the rationale for his opinion undermines its probative value, as a medical opinion that contains only data and conclusions is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In contrast, the Veteran examiner reviewed the Veteran's service and post-service medical records and the Board finds that the examiner's conclusion that the Veteran's current bilateral foot disability is unrelated to service is most consistent with the evidence of record.  

The Board recognizes that the Veteran is competent to testify regarding the occurrence of an in-service injury, as well as describe observable medical symptoms.  However, after a careful review of all the evidence of record, the Board must find that the Veteran's testimony concerning an in service injury and post-service symptoms is not credible.  

Although the Veteran has claimed that he broke the arches of both feet in service, service treatment records do not support this assertion, instead showing that he was treated for flat foot with no reference to any injury.  It appears that the Veteran's complaints of pain were disproportionate to any objective medical condition and he was referred for a psychiatric evaluation, where he admitted that he used somatic complaints to avoid stressful situations.  In this particular instance, the Veteran's complaints of foot pain appear to have been a means of avoiding military duty.  The fact that the Veteran has a history of making somatic complaints for secondary gain undermines his current claim, given the obvious pecuniary motive he has for attributing his foot problems to service.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony); Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony). 

Service treatment records indicate that any medical problems for which the Veteran was treated while on active duty, which includes treatment for pes planus, resolved without sequelae and the Veteran was not found to have any disability that would disqualify him from the performance of his duties or entitle him to disability benefits, a finding which the Veteran affirmed by signing his name.  Service personnel records show that the Veteran was not discharged because of a medical disability as he has claimed, but rather because of poor attitude and motivation.  The Board finds these records to be significantly more probative than the Veteran's testimony more than thirty years later regarding the reasons for the Veteran's discharge from service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  

Additionally, there is no evidence of any medical treatment for pes planus until 1996, almost two decades after the Veteran's discharge, which provides further evidence that the Veteran's foot condition in service was acute and transitory, rather than chronic.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.  Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

The Veteran has also provided varying accounts of his alleged injury over the years, reporting during a May 1984 admission to Florida Hospital for a depression reaction that he broke the arches in his feet jumping an obstacle wall, rather than jumping from a helicopter as he testified during his March 2006 hearing.  These inconsistencies only further undermine the Veteran's credibility, as do records from the Social Security Administration (SSA) showing that the Veteran was suspected of malingering in connection with a Workers Compensation claim in 1984.  See, e.g., letter from Dr. W.M.P (May 25, 1984) and Discharge Summary from Florida Hospital (May 25, 1984).  

Based on all the above evidence, the Board finds that any foot condition the Veteran had in service was acute rather than chronic, the Veteran did not suffer an injury to his feet in service, and the Veteran's current pes planus is unrelated to his active military service.  The preponderance of the evidence is against the Veteran's claim and entitlement to service connection for bilateral pes planus must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by letters sent to the Veteran in September 2002 and June 2006.  These letters informed the Veteran of what evidence was required to substantiate his claims and of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.

Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the AOJ.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

Although the June 2006 notice letter was not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case by way of multiple supplemental statements of the case after the notice was provided, including one issued in August 2011.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records and SSA records.  The Veteran submitted private medical records and was provided an opportunity to set forth his contentions during the March 2006 hearing before the undersigned Veterans Law Judge.  The appellant was afforded a VA medical examination in March 2007.  The examination is adequate and probative for VA purposes because the examiner relied on sufficient facts and data, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).    

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for bilateral pes planus is denied.  



____________________________________________
DAVID P. HAVELKA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


